Citation Nr: 0204237	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  97-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Restoration of a 20 percent disability rating for 
residuals of a fracture of the right distal clavicle, 
currently evaluated as noncompensably disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right distal clavicle.

3.  Restoration of a 10 percent disability rating for 
residuals of a right ankle avulsion injury, currently 
evaluated as noncompensably disabling.

4.  Entitlement to an increased (compensable) evaluation for 
a right ankle avulsion injury.

5.  Entitlement to an increased evaluation for a fracture of 
the left ankle, distal tibia and fibula, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971 and from October 1974 to July 1991.

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 1998 to the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida (the RO) for 
additional development, to include obtaining a VA orthopedic 
examination and readjudicating the issues on appeal, to 
include RO consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995); 
consideration of both the current and former rating criteria 
in rating the veteran's service-connected asthma; and 
reconsideration of the reduction of the ratings for the 
veteran's service-connected right clavicle and right ankle 
disabilities, to include consideration of 38 C.F.R. § 3.344.

In June 2000, the RO issued a Supplemental Statement of the 
Case which continued to deny the veteran's claims.  The 
veteran's VA claims folder was returned to the Board in 
December 2001.
FINDINGS OF FACT

1.  In April 1994, the RO proposed reduction of the 20 
percent disability rating then assigned for service-connected 
residuals of a fracture of the right distal clavicle.  In 
June 1994, the RO reduced the disability evaluation to a 
noncompensable rating.

2.  The evidence of record at the time of the rating 
reduction demonstrated improvement in the veteran's service-
connected right shoulder disability as to warrant reduction 
in the assigned disability rating.

3.  The veteran's right shoulder disability is currently 
manifested by complaints of pain with no recent evidence of 
loss of shoulder motion.

4.  In April 1994, the RO proposed reduction of the 10 
percent disability rating then assigned for service-connected 
residuals of a right ankle avulsion injury.  In June 1994, 
the RO reduced the disability evaluation to a noncompensable 
rating.

5.  The evidence of record at the time of the rating 
reduction demonstrated improvement in the veteran's service-
connected right ankle disability as to warrant reduction in 
the assigned disability rating.

6.  The veteran's right ankle disability currently is 
manifested by complaints of pain with no recent evidence of 
loss of right ankle motion.

7.  The veteran's left ankle disability is manifested by 
complaints of pain with no recent evidence of loss of left 
ankle motion.

8.  The veteran's asthma symptomatology requires the use of 
daily inhalational therapy.  The veteran's asthma does not 
result in Forced Expiratory Volume at one second (FEV-1) of 
40-55 percent or FEV-1/Forced Vital Capacity (FVC) of 40-55 
percent, does not warrant at least monthly visits to a 
physician for required care of exacerbations, and does not 
require an intermittent course of systemic corticosteroids.
CONCLUSIONS OF LAW

1.  The June 1994 rating decision reducing the disability 
rating for the veteran's residuals of a fracture of the right 
distal clavicle from 20 percent to noncompensable was in 
accordance with the law, and the veteran is not entitled to 
restoration of a 20 percent disability rating for residuals 
of a fracture of the right distal clavicle.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.105, 3.344 (2001).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right distal clavicle have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5201 (2001).

3.  The June 1994 rating decision reducing the disability 
rating for the veteran's residuals of right ankle avulsion 
injury from 10 percent to noncompensable was in accordance 
with the law, and the veteran is not entitled to restoration 
of a 10 percent disability rating for residuals of right 
ankle avulsion injury.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.105, 3.344 (2001).

4.  The criteria for a compensable evaluation for residuals 
of right ankle avulsion injury have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71, 4.71a, 
Diagnostic Code 5271 (2001).

5.  The criteria for a disability rating in excess of 10 
percent for residuals of a fracture of the left ankle have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5271 (2001).

6.  The criteria for an increased evaluation, 30 percent, for 
asthma have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of the previously assigned 
20 percent disability rating for service-connected residuals 
of a fracture of the right distal clavicle and/or an 
increased evaluation for his service-connected residuals of a 
fracture of the right distal clavicle, which is currently 
evaluated as noncompensably disabling.  Similarly, he seeks 
restoration of the previously-assigned 10 disability rating 
for his  service-connected right ankle avulsion injury and/or 
an increased evaluation for his service-connected right ankle 
avulsion injury, which is currently evaluated as 
noncompensably disabling.  In addition, the veteran seeks an 
increased evaluation for service-connected residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.  Finally, he seeks and an increased evaluation for 
his service-connected asthma, which is rated as 10 percent 
disabling. 

In the interest of clarity, after addressing some preliminary 
matters, the Board will review the relevant law and 
regulations.  The Board will then address the issues on 
appeal.

Initial matters - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
evidence which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  In particular, the veteran was notified of the 
proposed reductions in disability ratings in April 1994 and 
was informed that he had 60 days in which to submit 
additional medical evidence to show that the proposed 
reductions should not be made.  See 38 C.F.R. § 3.105(e) 
(1994).  The Board further observes that the veteran was 
informed in the May 1995 Statement of the Case and the June 
2000 Supplemental Statement of the Case of the types of 
evidence that could be submitted by him in support of his 
claims.  In addition, the Board's July 1998 remand served to 
inform the veteran of the types of information he should 
submit.

The Board observes that although the July 1998 Board remand 
directed the RO to consider 38 C.F.R. §§ 4.40 and 4.45, both 
the old and new rating criteria for asthma, and 38 C.F.R. 
§ 3.344, it appears the RO failed to specifically refer to 
those regulations in its June 2000 Supplemental Statement of 
the Case.  However, the veteran has been given specific 
notification of the provisions 38 C.F.R. §§ 4.40 and 4.45, 
both the old and new rating criteria for asthma and 38 C.F.R. 
§ 3.344 in the Board's July 1998 remand.  The Board will take 
these regulations into consideration in its decision herein.  
See VAOPGCPREC 14-2001 [the Board may complete development 
originally ordered in a remand to a RO].

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

As noted above, the Board remanded this case in July 1998.  
The principal reason for the Board's July 1998 remand was to 
obtain additional medical evidence.  In response to the 
Board's remand, the veteran was provided with VA orthopedic 
and respiratory examinations in January 1999.  The Board 
believes that the record now contains sufficient medical 
evidence upon which it may render an informed decision on 
each of the issues on appeal.  The veteran has not pointed to 
any pertinent evidence which exists and which has not been 
associated with his claims folder.

The veteran has been provided with ample opportunity to 
present evidence and argument throughout the course of this 
appeal, including presenting his testimony at a personal 
hearing in October 1995.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits on the issues on appeal.  


Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability rating reductions

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 1991).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2001).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  However, the provisions of 38 C.F.R. 
§ 3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  38 C.F.R. § 3.344 (2001).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Additional law and regulations, including specific rating 
criteria, will be discussed where appropriate below.


1.  Restoration of a 20 percent disability rating for 
residuals of a fracture of the right distal clavicle, 
currently evaluated as noncompensably disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right distal clavicle.

The veteran contends, in substance, that his right shoulder 
disability causes pain and an inability to use his upper 
extremities when he has to reach above his head and that his 
right shoulder disability has remained unchanged since 
service.  Consequently, it is contended that his 20 percent 
evaluation for right shoulder disability should never have 
been reduced and that he should be assigned a higher 
evaluation for this disability.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records reveal that he had 
fractured his right clavicle in August 1977 due to a 
motorcycle accident.  It was noted on a November 1977 Medical 
Board examination report that the veteran's right clavicle 
fracture had healed.  

As noted in the Introduction, the veteran left the service in 
July 1991.  It was noted during a VA compensation and pension 
examination in September 1991 that there was some loss of 
motion in the acromioclavicular joint on the right, 
especially on major abduction beyond 90 degrees and on 
extension.  X-rays showed some deformity and thickening of 
the distal right clavicle, which was considered consistent 
with residual from old trauma.  The diagnoses on VA 
examination in September 1991 included broken clavicle.

A December 1991 rating decision granted entitlement to 
service connection for residuals of a fracture of the right 
distal clavicle and assigned a 20 percent evaluation under 
Diagnostic Code 5201, effective August 1, 1991.

Naval hospital outpatient records dated in March 1992 reveal 
complaints of right shoulder pain.

It was noted on VA orthopedic examination of the right 
clavicle in December 1993 that the veteran complained of  
subjective pain in the right shoulder joint.  The examiner 
identified no swelling, deformity or discoloration.  There 
was normal range of motion and good strength.  No crepitation 
or cracking was felt on palpation.  Bursitis of the right 
shoulder was noted.  X-rays of the right clavicle showed some 
deformity and thickening of the distal right clavicle 
consistent with residuals from old trauma.  The diagnoses 
were history of fracture of both clavicles with no loss of 
function on physical examination, and bursitis of the right 
shoulder.

Based on the results of the December 1993 VA orthopedic 
examination, an April 1994 RO rating decision proposed to 
reduce the veteran's 20 percent evaluation for right shoulder 
disability to a noncompensable evaluation.  The veteran was 
notified of the proposed reduction on April 15, 1994.  A 
rating decision dated June 23, 1994 reduced the veteran's 20 
percent evaluation for residuals of a fracture of the right 
distal clavicle to a noncompensable rating effective October 
1, 1994.

The veteran testified at a personal hearing at the RO in 
October 1995 that he had constant right shoulder pain with 
limitation of motion (hearing transcript, page 1) and that he 
had difficulty performing his job due to right shoulder pain 
(hearing transcript,  p. 2).

The veteran complained on VA orthopedic examination in 
January 1999 of constant right shoulder pain, especially when 
he worked with both arms extended overhead; his symptoms were 
alleviated by Motrin.  Physical examination of the right 
shoulder showed a normal contour.  There was no localized 
tenderness, palpable masses, or evidence of crepitation.  
There was full range of active and passive motion in the 
shoulder.  Stress testing for subluxation and impingement 
testing were negative.  There was no evidence of any muscle 
atrophy or weakness in the right upper extremity.  The 
diagnosis was old healed fracture of the right clavicle with 
no sequelae.  The examiner went on to note that there was no 
evidence that weakened movement, excess fatigability, or 
incoordination caused any restriction of right shoulder 
motion.  There was no evidence of visibly manifested pain on 
movement or skin changes indicative of disuse.  The right arm 
measured 37.5 cm in circumference and the left arm was 37 cm.

Law and regulations

The veteran's service-connected right shoulder disability is 
rated based on limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under this diagnostic code, a 20 
percent evaluation is assigned when limitation of motion of 
the major extremity is to shoulder level; a 30 percent 
evaluation is warranted when limitation of motion of the 
major extremity is midway between the side and shoulder 
level; and a 40 percent evaluation is warranted when 
limitation of motion of the major extremity is to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).  The Board observes that the provisions of the 
regulation remain unchanged from 1994, as were the provisions 
of 38 C.F.R. § 4.31, pertaining to zero percent ratings, 
discussed above.

A 10 percent evaluation is assigned for malunion of the 
clavicle of the major extremity; a 10 percent evaluation is 
warranted for nonunion of the clavicle of the major extremity 
without loose movement and a 20 percent evaluation is 
warranted for nonunion of the clavicle of the major extremity 
with loose movement; a 20 percent evaluation is warranted for 
dislocation of the clavicle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2001).

Analysis

Restoration of a 20 percent evaluation for residuals of a 
fracture of the right distal clavicle

Initial matters

The Board initially notes that the provisions of 38 C.F.R. § 
3.344(a), regarding stabilization of disability ratings, are 
not for application with respect to the issue of restoration 
of a 20 percent evaluation for right shoulder disability, 
since the veteran's 20 percent evaluation had not been in 
effect for a period of five years or more.  The 20 percent 
evaluation was in effect from August 1, 1991 until the 
reduction, which ultimately was effective October 1, 1994.  
See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 
418 (1993).

The Board further notes that VA has complied with relevant 
due process considerations with respect to the reduction.  
See 38 C.F.R. § 3.105(e) (2001).  The veteran has not 
contended otherwise.

Discussion

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155.  After reviewing the record, the Board finds that there 
is sufficient medical evidence of record to establish that 
the veteran's service-connected right shoulder disability 
improved.

When the RO originally granted the 20 percent rating for the 
veteran's right shoulder disability, the rating decision was 
based on September 1991 VA findings that included some loss 
of motion in the acromioclavicular joint on the right, 
especially on major abduction beyond 90 degrees and on 
extension.  The June 1994 rating decision reducing the rating 
assigned the veteran's right shoulder disability to a 
noncompensable rating relied on the results of the December 
1993 VA special orthopedic examination.  While the September 
1991 VA examination was a general medical examination, the 
December 1993 examination was a special examination to 
evaluate the veteran's joint problems, including his right 
shoulder disability.  The examiner did not find any right 
shoulder swelling, deformity, discoloration, or crepitation 
in December 1993.  There was completely normal range of 
motion of the shoulder with good muscle strength.  The 
diagnosis was that there was no loss of right shoulder 
function on examination.

The Board finds that the reexamination of the veteran's 
service-connected right shoulder disability in December 1993 
was full and complete, and demonstrated clear improvement in 
the disability so as to warrant reduction in the assigned 
disability rating.  In essence, the report of the December 
1993 examination indicate that the requirements for a 
compensable disability evaluation under Diagnostic Code 5201 
(i.e. any limitation of motion) had not been met.   

The Board also believes that the 1994 reduction was based on 
review of the veteran's entire medical and industrial 
history.  Significantly, in the Board's opinion, the 
veteran's service history clearly indicates that the right 
clavicle fracture healed and that he was returned to duty.  
See the report of the November 1977 Medical Board.  There 
appears to have been no clinical sequelae or impact on his 
performance during the remainder of the veteran's service, 
which lasted until 1991.  As noted above, the December 1993 
VA special orthopedic examination identified no limitation of 
motion and no loss of function.

In reviewing this pertinent medical history, therefore, it 
strongly appears that the September 1991 general VA medical 
examination, which demonstrated limitation of motion of the 
veteran's right shoulder, was inconsistent with the other 
evidence of record at the time of the rating reduction in 
June 1994.  The December 1993 special orthopedic examination 
was clearly more thorough than the original September 1991 
general VA compensation and pension examination.  The 
evidence of record, taken as a whole, demonstrated sustained 
improvement.

Thus, for the reasons and bases expressed above, the Board 
finds that the veteran is not entitled to restoration of the 
previously assigned 20 percent disability rating for his 
service-connected right shoulder disability.

Increased rating for right shoulder disability

The Board must now determine whether a compensable evaluation 
is currently warranted for the veteran's service-connected 
residuals of a fracture of the right distal clavicle.  

Schedular rating

As noted above, when examined by VA in December 1993, the 
diagnosis was that there was no loss of right shoulder 
function on examination.  The only subsequent relevant 
medical evidence on file is the January 1999 VA examination.  
When examined by VA in January 1999, there was full active 
and passive range of motion of the veteran's right shoulder 
without localized tenderness, crepitation, muscle atrophy, or 
weakness.  The diagnosis was of an old healed fracture of the 
right clavicle without sequelae.  

The Board also notes that there appears to have been no 
treatment of the service-connected right shoulder injury 
recently.  The veteran's outpatient treatment records have 
been made part of his claims folder, and do not show such 
treatment.

The Board finds that the medical evidence of record, 
particularly the two VA examinations referred to immediately 
above, portray the veteran's service-connected right shoulder 
disability as being essentially asymptomatic, without 
functional loss.  There is no recent medical evidence to the 
contrary.  The Board is of course aware of the findings of 
the September 1991 VA compensation and pension examination, 
but as discussed above in connection with the rating 
reduction issue, the results of that examination are 
inconsistent with the entire medical history.  The Board 
places little weight of probative value on that report.

Since there is no current evidence of right shoulder 
limitation of motion, a compensable evaluation is not 
warranted under Diagnostic Code 5201 for limitation of motion 
of the arm.  Additionally, since X-rays of the right shoulder 
in 1991 and 1993 do not show dislocation, nonunion or 
malunion of the right clavicle, a compensable evaluation is 
also not warranted under Diagnostic Code 5203.

DeLuca considerations

The veteran has essentially contended that he has pain in his 
right shoulder which causes functional deficits.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 (2001) is warranted 
in order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this case, however, the examiner concluded on VA 
examination in January 1999 that there was full range of 
active and passive motion of the right shoulder without 
weakened movement, excess fatigability, or incoordination.  
The Board observes that this medical opinion was solicited in 
its July 1998 remand, based on the veteran's October 1995 
hearing testimony.  See the Board's July 1998 remand, page 5.  

The Board is of course aware of the veteran's contentions.  
However, the Board places more weight of probative value on 
the January 1999 VA examination report, which as noted above 
appears to be consistent with the veteran's medical history, 
both in service and after service.  That medical history, in 
general, demonstrates that the right clavicle healed without 
sequelae.  The Board places less weight on the veteran's own 
self-reports, which may be compromised to some degree by self 
interest.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).   

The Board accordingly concludes that the preponderance of the 
credible and probative evidence of record supports the 
proposition that the veteran's reported pain does not cause 
the types of functional loss which would allow for the 
assignment of additional disability pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 (2001). 

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability evaluation for his service-connected residuals of 
a fracture of the right distal clavicle.  The benefit sought 
on appeal is accordingly denied.

3.  Restoration of a 10 percent disability rating for 
residuals of a right ankle avulsion injury, currently 
evaluated as noncompensably disabling.

4.  Entitlement to an increased (compensable) evaluation for 
a right ankle avulsion injury.

The veteran contends, in essence, that his right ankle 
disability involves swelling, pain, and limitation of motion, 
and that this has been true since service.  Consequently, it 
is contended that his 10 percent evaluation for right ankle 
disability should never have been taken away and that he 
should be assigned at least a 10 percent evaluation for this 
disability.

Factual Background

According to a November 1977 service Medical Board 
examination report, the veteran had a healed fracture of the 
right ankle.  X-rays of the right ankle in March 1987 were 
negative. 

The veteran complained on VA examination in September 1991 of 
bilateral ankle pain and swelling.  It was noted on 
evaluation of the musculoskeletal system that there was 
marked tenderness over both malleolus and pain on motion.  X-
rays of the right ankle in October 1991 showed a 5 mm. 
osseous density adjacent to the tip of the fibula, attributed 
to an os subfibulare or residual from an old chip or avulsion 
fracture; otherwise the ankle appeared unremarkable.  The 
diagnoses on VA examination in September 1991 included 
evulsion fracture of the right lateral malleolus.

A December 1991 rating decision granted entitlement to 
service connection for residuals of a right ankle avulsion 
injury and assigned a 10 percent evaluation effective August 
1, 1991.

It was noted during the VA orthopedic examination in December 
1993 that there was no swelling, discoloration, or spasms of 
the veteran's right ankle.  There was good circulation and 
good strength in movement.  There was normal range of motion 
of the right ankle.  X-rays of the right ankle were noted to 
show no change since September 1991.  The pertinent diagnosis 
was history of fracture of both ankles with some deformity 
and loss of function of the left ankle on examination.
[The veteran's service-connected left ankle disability will 
be addressed below.]

Based on the results of the December 1993 VA examination, an 
April 1994 rating decision proposed to reduce the veteran's 
10 percent evaluation for right ankle disability to a 
noncompensable evaluation.  A rating decision in June 1994 
reduced the veteran's 10 percent evaluation for residuals of 
a right ankle avulsion injury to a noncompensable rating, 
effective October 1, 1994.

The veteran testified at a personal hearing at the RO in 
October 1995 that although his left ankle disability was more 
severe than his right ankle, his right ankle also involved 
swelling and pain (hearing transcript page 4). 

The veteran complained on VA orthopedic examination in 
January 1999 of ankle disability, especially on the left.  
Physical examination of the right ankle revealed that the 
veteran walked with a normal gait and had excellent push off 
bilaterally.  There was normal ankle contour and no localized 
tenderness.  There was full range of active and passive 
motion of the right ankle.  There was no evidence of muscle 
atrophy or muscle weakness in the right lower extremity, and 
peripheral circulation was intact.  The examiner noted that 
there was no evidence of weakened movement, excess 
fatigability, or incoordination causing any restriction of 
motion of the ankle.  There was no evidence of visibly 
manifested pain on movement or skin changes indicative of 
disuse.  The ankles and calves were equal in circumference.  
The diagnosis was old healed fracture of the distal right 
fibula without sequelae.

Specific rating considerations

The veteran's service-connected right ankle disability is 
rated based on limitation of motion under 38 C.F.R. § 4.71, 
Diagnostic Code 5271.  A 10 percent evaluation is assigned 
for moderate limitation of motion of the ankle; a 20 percent 
evaluation is warranted when limitation of motion of the 
ankle is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).  This diagnostic code is unchanged from 1994.

The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities.  "Moderate" is defined as 
"of average or medium quality, amount , scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
at 871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.

Full range of motion of the ankle includes dorsiflexion from 
0-20 degrees and plantar flexion from 0-45 degrees.  
38 C.F.R. § 4.71, Plate II (2001).

The Board notes that no other diagnostic code relevant to the 
ankle is applicable in this case since there is no evidence 
of ankylosis, meaning immobility, of the right ankle 
(Diagnostic Code 5270), no evidence of malunion of the os 
calcis or astragalus (Diagnostic Code 5273), and he has never 
had an astragalectomy (Diagnostic Code 5274).

Analysis

The Board observes at this point that its analysis of the 
following two issues mirrors that with respect to the 
preceding two issues.  In large measure, this is because the 
pertinent medical history with respect to the right shoulder 
and right ankle disabilities is remarkably similar.  That is, 
although there were injuries sustained during service, these 
injuries appear from the service medical records to have 
healed and did not impair the veteran throughout his lengthy 
remaining service.  The September 1991 VA compensation and 
pension examination, however, appeared to identify some 
pathology, and compensable disability ratings were 
accordingly assigned in the initial VA rating action.  A 
December 1993 VA orthopedic examination found virtually no 
pathology, and the disability ratings were reduced in 1994.  
A more recent VA examination, done at the request of the 
Board,  
continued to identify little or no pathology.  The veteran, 
for his part, has contended that each disability was and is 
more severe than is recognized by VA. 

Under these circumstances, to the extent possible and 
consistent with its statutory obligation to provide reasons 
and bases for its decision, the Board will attempt to avoid 
repetitious and duplicative analysis.

Restoration of a 10 percent evaluation for residuals of a 
right ankle avulsion injury

Initial matters

As with the previous issue of entitlement to restoration of a 
20 percent evaluation for right shoulder disability, the 
Board notes that the provisions of 38 C.F.R. § 3.344(a), 
regarding stabilization of disability ratings, are not for 
application with respect to the issue of entitlement to 
restoration of a 10 percent evaluation for right ankle 
disability, since the veteran's 10 percent disability 
evaluation had not been in effect for a period of five years 
or more.  The 10 percent evaluation was in effect from August 
1, 1991 until the reduction effective October 1, 1994.  The 
Board further notes that VA has complied with due process 
considerations with respect to the reduction, and the veteran 
has not contended otherwise.


Discussion

When the RO originally granted the 10 percent rating for the 
veteran's right ankle disability, the rating decision was 
based on the September 1991 VA compensation and pension 
examination findings, which included marked tenderness over 
the right ankle malleolus.

The June 1994 rating decision reducing the rating assigned 
the veteran's right ankle disability to a noncompensable 
rating relied on the results of the December 1993 VA special 
orthopedic examination.  The December 1993 examination was a 
special examination to evaluate the veteran's joint problems, 
including his right ankle disability.  This examiner did not 
find any right ankle swelling, discoloration, or spasms.  
There was normal range of motion of the right ankle with good 
muscle strength.  The diagnosis was history of fracture of 
the right ankle.

The Board finds, as it did on the issue of entitlement to 
restoration of a 20 percent evaluation for right shoulder 
disability, that the examination of the veteran's service-
connected right ankle disability in December 1993, a special 
orthopedic evaluation, was more thorough than general VA 
physical examination in September 1991.  The December 1993 
special orthopedic examination demonstrated clear improvement 
in the right ankle disability so as to warrant reduction in 
the assigned disability rating from 10 percent to 
noncompensable.  In essence, the medical evidence in June 
1994 indicated that manifestations of the veteran's service-
connected right ankle disability did not include any 
limitation of motion.  See 38 C.F.R. § 4.31.

Moreover, the entire pertinent medical history, dating back 
to the time of the injury, leads to the conclusion that the 
September 1991 VA examination was in error as to the level of 
right ankle pathology which was supposedly demonstrated at 
that time.  The veteran's service medical records and the 
December 1993 VA orthopedic examination portray a history of 
little if any right ankle disability.   

Thus, for the reasons and bases expressed above, the Board 
finds that the June 1994 reduction was correct and that the 
veteran is not entitled to restoration of the 10 percent 
disability rating for his service-connected residuals of a 
right ankle avulsion injury.

Increased rating for right ankle disability

The Board must now determine whether a compensable evaluation 
is currently warranted for the veteran's service-connected 
residuals of an avulsion injury of the right ankle.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in this 
case, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Schedular rating

When examined by VA in December 1993, no functional loss of 
the right ankle was found.  The only subsequent relevant 
medical evidence on file is the January 1999 VA examination 
report.  When examined by VA in January 1999, the veteran had 
a normal gait.  There was full active and passive range of 
right ankle motion without localized tenderness, muscle 
atrophy or weakness.  Peripheral circulation was intact.  
Moreover, there was no evidence of visibly manifested pain on 
movement or skin changes indicative of disuse.  The diagnosis 
was of an old healed fracture of the distal right fibula 
without sequelae.  

As indicated above, the two most recent VA examination 
reports are generally consistent with the veteran's relevant 
medical history, with the exception of the September 1991 VA 
compensation and pension examination, which the Board finds 
to be inconsistent with the remaining medical evidence of 
record.  The Board further observes that there appears to 
have been no recent treatment of the right ankle.

Since there is no current evidence of limitation of motion of 
the right ankle, a compensable evaluation is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001); see 
also 38 C.F.R. § 4.31 (2001).  

DeLuca considerations

With respect to the applicability of 38 C.F.R. §§ 4.40 and 
4.45 (2001) and DeLuca, the Board notes that the examiner 
concluded on VA examination in January 1999 that there was 
full range of active and passive motion of the right ankle 
without weakened movement, excess fatigability, or 
incoordination.  This assessment appears to be generally 
consistent with the veteran's in-service and post-service 
medical history.  

With respect to the veteran's contentions to the contrary, 
the Board finds the January 1999 VA examination report, which 
was obtained pursuant to the July 1998 remand, to be more 
probative that the veteran's subjective reports of pain and 
functional loss.  See Cartright, supra.

The Board's conclusion, based on the evidence of record, is 
that the veteran is not entitled to a compensable rating for 
his right ankle disability pursuant to 38 C.F.R. §§ 4.40 and 
4.45 (2001). 

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability evaluation for his service-connected residuals of 
a right ankle avulsion injury.  The benefit sought on appeal 
is accordingly denied.


5.  Entitlement to an increased evaluation for a fracture of 
the left ankle, distal tibia and fibula, currently evaluated 
as 10 percent disabling.

Factual Background

The veteran's service medical records reveal that he was 
hospitalized in April 1976 because of a motorcycle accident 
that resulted in injury to the left leg.  X-ray studies 
showed a fracture of the left leg.  According to a November 
1977 Medical Board examination report, the veteran had a 
healed fracture of the left ankle.  It was reported in May 
1984 that X-rays of the left ankle revealed a fracture of the 
distal portion of the shaft of the tibia and fibula with 
associated degenerative changes. 

The veteran complained on VA examination in September 1991 of 
bilateral ankle pain and swelling.  It was noted on 
evaluation of the musculoskeletal system that there was 
marked tenderness over the malleolus and pain on motion.  
Dorsiflexion and palmar flexion beyond 10-15 degrees caused 
pain; he complained of severe pain on lateral motion 
beginning at about 5 degrees on either side.  X-rays of the 
left ankle in October 1991 demonstrated some deformity of the 
distal shaft of the left tibia and fibula, which was noted to 
have the appearance of residual from old healed fractures; 
there were several smoothly outlined osseous densities 
adjacent to the tip of the medial malleolus, most likely 
secondary to an old chip or avulsion fracture vs. possible os 
subtibiales.  The diagnoses on VA examination in September 
1991 included compound fracture of the distal left tibia and 
fibula with some injury to the ankle itself.

A December 1991 rating decision granted entitlement to 
service connection for residuals of a fracture of the left 
ankle, distal tibia and fibula, and assigned a 10 percent 
evaluation effective August 1, 1991.

It was noted during the VA orthopedic examination of the left 
ankle in December 1993 that there was no swelling, 
discoloration, or spasms.  The left ankle was 1/2 inch greater 
in circumference than the right ankle and had an 
anterolateral crease.  There was good circulation and good 
strength on movement.  The veteran could rise on his toes on 
the left and come down; he noted pain in the medial left 
ankle region when performing that maneuver.  Range of motion 
of the left ankle included 10 degrees of pronation and 
supination, 20 degrees of plantar flexion, and 5 degrees of 
dorsiflexion.  X-rays of the left ankle were noted to show no 
change since September 1991.  The pertinent diagnosis was 
history of fracture of both ankles with some deformity and 
loss of function of the left ankle on examination.

The veteran testified at a personal hearing at the RO in 
October 1995 that his left ankle disability was more severe 
than his right ankle, with constant ankle pain  (hearing 
transcript page 4); and that shoe supports helped a little 
(transcript p. 5). 

The veteran complained on VA orthopedic examination in 
January 1999 of ankle disability, especially on the left.  
Physical examination of the left ankle revealed that the 
veteran walked with a normal gait and had excellent push off 
ability.  There was normal ankle contour and no localized 
tenderness.  There was full range of active and passive 
motion of the left ankle.  Drawer sign was negative.  There 
was no evidence of muscle atrophy or muscle weakness in the 
left lower extremity, and peripheral circulation was intact.  
The examiner noted that there was no evidence of weakened 
movement, excess fatigability, or incoordination causing any 
restriction of motion of the left ankle.  There was no 
evidence of visibly manifested pain on movement or skin 
changes indicative of disuse.  The ankles and calves were 
equal in circumference.  The diagnosis was old healed 
fracture of the left ankle without sequelae.

Specific rating considerations

The veteran's service-connected left ankle disability is 
rated under Diagnostic Code 5271, which has been discussed 
above in connection with the service-connected right ankle 
disability. As with the service-connected right ankle 
disability, the Board notes that no other diagnostic code is 
applicable.

Analysis

Schedular rating

Although the veteran had complaints of pain and limitation of 
motion of the left ankle when examined by VA in September 
1991 and December 1993, and some loss of motion was found on 
those examinations, his left ankle disability reportedly did 
not cause any functional impairment when he was examined by 
VA in January 1999.  The veteran had a normal gait with full 
active and passive range of left ankle motion without 
localized tenderness, muscle atrophy, or weakness.  Moreover, 
there was no evidence of visibly manifested pain on movement 
or skin changes indicative of disuse.  The diagnosis was of 
an old healed fracture of the left ankle without sequelae.  

Since there is no recent evidence of left ankle limitation of 
motion, the disability picture for the veteran's service-
connected left ankle disability does not more nearly 
approximate the criteria for a higher rating.  That is, there 
is no evidence of "marked" limitation of motion, which is 
required under Diagnostic Code 5271.  In particular, there is 
no recent evidence of limitation of motion, and the veteran's 
gait was pronounced normal by the December 1999 VA examiner.  
The Board also noted that no treatment of the left ankle 
appears to have been sought by the veteran recently.  The 
veteran's disability does not approximate that which is 
required for a 20 percent rating.  See 38 C.F.R. § 4.7 
(2001). Therefore, an evaluation in excess of 10 percent is 
not warranted for the veteran's service-connected left ankle 
disability under Diagnostic Code 5271.  

DeLuca considerations

With respect to the applicability of 38 C.F.R. §§ 4.40 and 
4.45 (2001) and DeLuca, the Board notes that the examiner 
concluded on VA examination in January 1999 that there was 
full range of active and passive motion of the left ankle 
without weakened movement, excess fatigability or 
incoordination.  Although the veteran in essence contends 
that he experiences constant pain which limits function, the 
Board places greater weight of probative value on the recent 
examination report, which was generated in response to the 
Board's request for specific information as to DeLuca 
matters.  In essence, the objective medical evidence, in the 
form of the December 1999 VA physical examination report, 
supports a conclusion that functional loss required for the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
and 4.45 (2001) is not present.  The Board places less weight 
of probative value on the veteran's self-interested and 
medically unsupported statements to the contrary.  See 
Cartright, supra.    

Consequently, the veteran is not entitled to an increased 
rating for his left ankle disability pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 (2001). 

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
disability evaluation for his service-connected residuals of 
a fracture of the left ankle.  The benefit sought on appeal 
is accordingly denied.

6.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.

The veteran contends, in essence, that he has shortness of 
breath and asthma attacks at least three times a week, for 
which he takes medication, and that his asthma is more severe 
than currently rated.

Factual Background

The veteran's service medical records reveal that probable 
asthma was noted in August 1979.  Exacerbation of asthma, 
resolved, was also noted in August 1979.  Asthmatic 
bronchitis was reported in February 1982. 

The veteran complained on VA examination in September 1991 of 
breathing problems.  Chest examination revealed slight 
roughness in the tracheobronchial area.  There were no rales 
or wheezes.  The pertinent diagnosis was mild recurrent 
asthma.  The results of pulmonary function studies in 
September 1991 were interpreted as showing mild obstructive 
disease.

A December 1991 rating decision granted entitlement to 
service connection for asthma and assigned a noncompensable 
evaluation effective August 1, 1991.

Naval hospital outpatient treatment records beginning in 
October 1993 reveal periodic treatment for respiratory 
problems.  Records for October 1993 reveal diffuse wheezing 
with slight bronchial congestion; the assessment was history 
of asthma.

A January 1995 rating decision granted an increased 
evaluation of 10 percent for asthma, effective October 18, 
1993.

Naval hospital treatment records for February 1995 reveal 
that the veteran was seen in the emergency room with coughing 
and wheezing.  

The veteran testified at a personal hearing at the RO in 
October 1995 that his asthma caused shortness of breath, for 
which he had to use an inhaler (hearing transcript page 7); 
that he has asthma attacks at least three times a week 
(transcript p. 7); that he had to go to the emergency room 
recently because he could not breath (transcript p. 8); and 
that his asthma medication had been increased recently 
because his condition had gotten worse (transcript p. 9).

Private outpatient records beginning in October 1996 reveal 
continued intermittent treatment for respiratory problems.  
Asthma was diagnosed in November 1996; it was noted that it 
was uncertain whether the veteran's shortness of breath was 
associated with his asthma or due to his overall 
conditioning.  The assessment in December 1996 was bronchitis 
superimposed on chronic asthma.  The veteran's Azmacort was 
increased to 8 puffs bid (twice a day) until symptoms 
resolved and was then to decrease to 4 puffs bid; also noted 
was Proventil MDI (inhaler) "2 puffs q 4."  It was noted 
later in December 1996 that the bronchitis had improved.  
According to an outpatient assessment dated in February 1997, 
the veteran's asthma was well controlled with occasional uses 
of Proventil NDI, no more than once per day.  Records for 
December 1997 reveal that the veteran had been seen in the 
emergency room earlier in the month for bronchitis and 
exacerbation of his asthma.  The assessments were bronchitis, 
upper respiratory infection, and asthma; the veteran's 
treatment included a Ventolin MDI, two puffs four times a 
day.  

The veteran complained on VA respiratory examination in 
January 1999 of a chronic, nonproductive cough and exertional 
dyspnea.  His current medications included Azmacort 2 puffs 
two to three times a day and a Proventil inhaler taken 
regularly at bedtime and as needed.  Physical examination 
revealed that the veteran's chest was symmetrical and his 
lungs were clear to auscultation and percussion.  The 
examiner noted that breath sounds did not seem distant and 
that there was no concrete evidence that the veteran had 
marked impairment due to asthma.  There was no objective 
wheezing, but the veteran complained of rather marked 
difficulty with exertion because of shortness of breath.  It 
was noted that pulmonary function studies showed mild to 
moderate obstruction.

Pulmonary function studies in January 1999 showed pre-
bronchodilator FEV-1 of 66.3 percent, 63.2 percent, and 59.4 
percent of predicted; post-bronchodilator   FEV-1 were 71.2 
percent, 74.6 percent, and 72.1 percent of predicted, 
respectively.  Pre-bronchodilator FEV-1/FVC were 82.9 
percent, 83.8 percent, and 80.2 percent of predicted; post-
bronchodilator FEV-1/FVC were 87.0 percent, 94.4 percent, and 
89.9 percent of predicted, respectively.  

Specific rating considerations

The rating criteria found in 38 C.F.R. § 4.97, pertaining to 
pulmonary disabilities, were changed effective October 7, 
1996, after the veteran filed his current claim of 
entitlement to an increased disability rating.  The Board 
notes that where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Since 
the veteran's claim for an increased evaluation for asthma 
was pending as of October 7, 1996, both versions of  the 
rating criteria found in 38 C.F.R. § 4.97 are applicable to 
his claim, as noted in the July 1998 Board remand.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  In part, the General Counsel held that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion is 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 14.507 (2001).

According to the version of 38 C.F.R. § 4.97 in effect prior 
to October 7, 1996, a 10 percent evaluation was assigned for 
mild asthma involving paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  A 30 percent evaluation was warranted for asthma 
that is considered moderate and involves asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
was warranted for severe asthma with frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor is precluded.  A 100 
percent evaluation was warranted for pronounced asthma 
involving asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

The words "slight," "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. 4.6 (2001).

The revised diagnostic code in effect as of October 7, 1996 
provides that bronchial asthma is to be evaluated based on 
the results of pulmonary function tests or based on the type 
and frequency of medication used to treat asthma.  The 
specific pulmonary function tests include the percent of 
predicted values for FEV-1, FVC and the ratio of FEV-1 to FVC 
(FEV-1/FVC).  38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

Pursuant to the revised Rating Schedule for chronic bronchial 
asthma, a 10 percent disability rating is warranted for FEV-1 
levels of 71 to 80 percent of predicted, FEV-1/FVC levels of 
71 to 80 percent, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating is warranted for 
FEV-1 levels of 56 to 70 percent, FEV-1/FVC levels of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy or; inhalation anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 levels of 40-to 55 
percent, FEV-1/FVC levels of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted for FEV-1 levels of less 
than 40 percent of predicted, FEV-1/FVC levels of less than 
40 percent, more than one attack per week with episodes of 
respiratory failure, or symptoms requiring daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2001).

Analysis

As discussed in detail above, the Board is obligated to 
evaluate the veteran's service-connected asthma under both 
the former and the current rating criteria, 38 C.F.R. § 4.97.


The former rating criteria

To warrant an increased evaluation under the old regulation, 
the veteran's asthma must be more than mild.  A 30 percent 
evaluation was warranted for asthma that is considered 
moderate and involves asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks, while a 60 percent was warranted 
for severe asthma with frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, and more 
than light manual labor is precluded.

The treatment records on file indicate that the veteran has 
been seen over the years for respiratory problems and has 
been taking medication for his respiratory disability, 
including an inhaler, for a number of years.  Although the 
veteran's asthma was considered mild on VA examination in 
September 1991, with results of pulmonary function studies in 
September 1991 interpreted as showing mild obstructive 
disease, the veteran's asthma appears to have subsequently 
gotten worse.  Treatment records beginning in October 1993 
show periodic treatment for asthma.  He was seen in the 
emergency room in February 1995 and December 1997 due to 
respiratory problems.  The records also indicate that the 
veteran complained on a number of occasions of shortness of 
breath, especially after activity, although there is some 
question as to how much of his shortness of breath is due to 
his overall physical condition.  The veteran has had to take 
medication for his asthma; however, his asthma was described 
as well controlled on medication in December 1996.  Based on 
the medical records on file, the Board concludes that the 
veteran's asthma symptomatology more nearly approximates the 
criteria for moderate disability, warranting a 30 percent 
evaluation under the old rating criteria.  

Although the veteran testified at his October 1995 personal 
hearing that he has asthma attacks at least three times a 
week, which is part of the criteria for a 60 percent 
evaluation under the old rating criteria, the Board notes 
that there is no medical evidence on file which supports that 
contention.  The Board places little weight of probative 
value on the veteran's statement in light of the entire 
medical record, to include examination reports as well as 
lack of medical records demonstrating that the veteran 
reported or sought medical treatment for his alleged asthma 
attacks.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) [the Board has the duty to assess the credibility and 
weight to be given to the evidence].  

Moreover, the medical evidence does not show marked dyspnea 
on exertion between attacks with only temporary relief by 
medication or that more than light manual labor is precluded, 
which was also required for a 60 percent evaluation under the 
old rating criteria.  In fact, when examined by VA in January 
1999, there was no objective wheezing, although the veteran 
complained of rather marked difficulty with exertion because 
of shortness of breath, and pulmonary function studies were 
interpreted as showing only mild to moderate obstruction.  
Consequently, an evaluation in excess of 30 percent is not 
warranted under the old rating criteria.  

The current rating criteria

The Board has concluded that a 30 percent disability 
evaluation may be assigned for the veteran's service-
connected asthma under the new rating criteria because the 
veteran is on daily inhalation therapy.  An evaluation in 
excess of 30 percent is not warranted under the new rating 
criteria, however, because pulmonary function studies in 
January 1999 showed post-bronchodilator FEV-1 between 71 and 
75 percent, with post-bronchodilator FEV-1/FVC between 87 and 
95 percent, which does not approximate findings required for 
a 60 percent disability rating [FEV-1 levels of 40-to 55 
percent, FEV-1/FVC levels of 40 to 55 percent].  
Additionally, there is no evidence on file that the veteran 
is going to the doctor at least monthly for required care of 
exacerbations or that the veteran is on an intermittent, 
meaning a course of systemic corticosteroids at least three 
times a year.  The veteran does not appear to contend that 
such manifestations exist. 

In sum, the Board finds that the veteran's asthma 
symptomatology warrants a 30 percent disability evaluation 
but no higher under either the former or the current 
schedular criteria. 

ORDER

The veteran is not entitled to restoration of a 20 percent 
disability rating for residuals of a fracture of the right 
distal clavicle.  

A compensable evaluation for residuals of a fracture of the 
right distal clavicle is denied.   

The veteran is not entitled to restoration of a 10 percent 
disability rating for residuals of right ankle avulsion 
injury.

A compensable evaluation for residuals of right ankle 
avulsion injury is denied.  

An increased evaluation for residuals of a fracture of the 
left ankle is denied.

An increased evaluation, 30 percent, for service-connected 
asthma is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

